Exhibit 10.1

 

[g51671kgi001.jpg]

FIELDSTONE INVESTMENT CORPORATION

 

11000 BROKEN LAND PARKWAY, SUITE 600

 

COLUMBIA, MARYLAND 21044

February 14, 2006

TELEPHONE (410) 772 7211 FACSIMILE (443) 367 2060

 

Mr. Nayan V. Kisnadwala

401 Red Clay Drive

Kennett Square, Pennsylvania 19348

 

Re:                     Proposed Employment Terms

 

Dear Nayan:

 

This letter sets forth the proposed terms of your employment by Fieldstone
Investment Corporation (“Fieldstone”). As we have discussed, we are excited
about the prospect of working together with you to continue to build
Fieldstone’s residential mortgage business and investment portfolio. You will be
a key member of our senior management team, and we look forward to working with
you to build the long term value of Fieldstone.

 

1.                                      scope of responsibility:

 

a)                                      you will be the Chief Financial Officer
for Fieldstone and will be responsible for:

 

i)                                         balance sheet, liquidity and cash
management

 

ii)                                      all financial reporting, planning and
budgeting for Fieldstone and its affiliates

 

iii)                                   SEC, Tax, REIT and regulatory accounting
and reporting

 

iv)                                  Corporate capital markets transactions,
including analysis and execution

 

v)                                     Operations and financial reporting
controls, including compliance with the requirements of the Sarbanes-Oxley Act

 

vi)                                  Investor Relations, and preparation of
materials and presentations to investors, underwriters and rating agencies

 

vii)                               Other management responsibilities, including
participation in senior management committees regarding capital markets, credit
and resource allocations

 

b)                                     your title will be Executive Vice
President, Chief Financial Officer

 

c)                                      you will report to the President of
Fieldstone

 

2.                                      compensation: you will receive:

 

a)                                      a base salary of $32,916.68 per month,
payable semi-monthly

 

b)                                     you will be eligible to earn current-year
annual incentive compensation upon achieving incentive goals agreed in writing
with the President of Fieldstone and approved by the Compensation Committee of
the Board of Directors of Fieldstone, payable within 90 days following the end
of the year; for 2006, the targeted incentive compensation available to you will
be:

 

i)                                         up to 100% of your base salary, based
on the achievement of a combination of Net Income targets for Fieldstone and
Critical Objectives for you and your staff, and

 

ii)                                      up to an additional 75% of your base
salary if Fieldstone exceeds its targeted Net Income and achieves the maximum
Net Income targets established by the Board of Directors, in its discretion

 

iii)                                   for 2006 only, you will receive a bonus
of at least $355,500 under Fieldstone’s Executive Incentive Compensation plan,
regardless of Fieldstone’s results, provided you remain an officer of Fieldstone
in good standing through March 31, 2007 and you achieve a rating of at least

 

--------------------------------------------------------------------------------


 

“meets expectations” on your personal Critical Objectives for 2006 under that
plan

 

c)                                      you will receive the following award of
restricted shares within ten days of the commencement of your employment with
Fieldstone, subject to the terms of the Fieldstone Investment Corporation Equity
Incentive Plan:

 

 

 

shares

 

price

 

vest

 

vest%

 

i)              Restricted Shares

 

45,000

 

$

0

 

4 yrs

 

25%/yr

 

 

d)                                     you will receive within ten days of the
commencement of your employment with Fieldstone the following grants as your
2006 awards of long term equity based compensation, subject to the terms of the
Fieldstone Investment Corporation Equity Incentive Plan (future annual awards
will be determined in the discretion of the Compensation Committee of the Board
of Directors):

 

 

 

shares

 

price

 

vest

 

vest%

 

ii)             Options w/ DERs

 

15,000

 

mkt price*

 

4 yrs

 

100% @ yr 4

 

iii)            Performance Shares

 

7,500

 

$

0

 

2 yr +

 

perf. period

 

 

 

 

 

 

 

2 yr

 

vest period

 

 

--------------------------------------------------------------------------------

*                 the market price will be the end of day closing price on the
day your employment with Fieldstone commences

 

e)                                      you will be eligible to participate in
the future in Fieldstone’s long-term incentive plans for senior managers, on
terms as may be approved by the Board of Directors of Fieldstone in its
discretion

 

f)                                        the Fieldstone Investment Corporation
Equity Incentive Plan includes terms that provide that the restricted shares,
earned performance shares and options will vest upon the consummation of change
of control events, as defined in the Plan

 

3.                                      additional reimbursement:

 

a)                                      Fieldstone will reimburse you for
reasonable and customary business expenses incurred by you during the course of
business

 

b)                                     you will receive $150 per month toward
your cellular telephone expenses

 

c)                                      if you move to Maryland prior to
September 30, 2006 while you remain an employee of Fieldstone, you will be
reimbursed for your reasonable out of pocket relocation expenses, up to a total
of $75,000, based on your actual expenditures, including amounts relative to
sales commissions, recording and title insurance fees on your new house,
temporary housing and moving expenses in connection with your relocation to
Maryland

 

4.                                      benefits: subject to the terms outlined
in Fieldstone’s Employee Handbook, Fieldstone currently offers the following
package of benefits:

 

a)                                      standard health and dental plans

 

b)                                     life and disability insurance, subject to
qualification

 

c)                                      defined contribution or savings plan, as
possible under the tax rules, after your third month of employment, including a
401(k) plan; currently, Fieldstone matches 100% of the contributions made by
employees to the 401(k) plan, up to 6% of their respective annual compensation
or up to such other amount allowed under the applicable laws and regulations

 

d)                                     four weeks’ paid vacation each calendar
year, pro rated for partial years

 

e)                                      if your position with Fieldstone is
terminated by Fieldstone other than for cause prior to December 31, 2006, you
will receive a severance payment equal to your

 

2

--------------------------------------------------------------------------------


 

annual base salary, payable within 30 days following the termination of your
employment

 

f)                                        if your employment with Fieldstone is
terminated other than for cause in connection with a change of control of
Fieldstone following December 31, 2006, and within one year following the change
of control, you will receive as extended severance compensation two years’
severance, paid at your annual base salary, paid in a single lump sum payment,
subject to any delay in payment required by section 409A of the Internal Revenue
Code

 

5.                                      additional terms:

 

a)                                      you will begin work for Fieldstone on or
before February 16, 2006

 

b)                                     you will work in Fieldstone’s office in
Columbia, Maryland

 

c)                                      you will devote your full time efforts
to making Fieldstone successful, and you will avoid any action or behavior that
is detrimental to Fieldstone

 

d)                                     you will hold all information and
materials relating to the business plans, customers and financial results of
Fieldstone, its customers or affiliates of any of them in strictest confidence

 

e)                                      your continued employment and your
compensation are subject to verification of the information provided by you to
Fieldstone on your employment application

 

f)                                        you will be subject to the terms of
employment outlined in Fieldstone’s Employee Handbook, as that may be amended
from time to time, including the provision that you will be an “at will”
employee of Fieldstone (as are all other employees) and this letter shall in no
way be deemed to constitute an employment contract

 

g)                                     you agree not to solicit or aid in the
solicitation of Fieldstone’s employees for a period of two years following the
date of any termination of your employment with Fieldstone

 

h)                                     the terms of this letter are revoked
automatically if you do not return an executed copy of this letter to me on or
before February 16, 2006

 

If you have any questions regarding the above please call me at (410) 772 7211
or, if you would like a further explanation of the benefits, please contact
Jeanie Arnold at (410) 772 3188.

 

I trust the foregoing represents your understanding of the terms that we have
discussed. I am excited about our opportunity and the prospect of working with
you. I look forward to talking with you soon and to working together in the
future.

 

Sincerely,

ACKNOWLEDGED AND AGREED:

 

 

 

 

/s/ Michael J. Sonnenfeld

 

/s/ Mr. Nayan V. Kisnadwala

 

Michael J. Sonnenfeld

Mr. Nayan V. Kisnadwala

 

 

President

 

 

2/14/06

 

cc:

Jonathan E. Michael

Date

Jeffrey R. Springer

 

 

3

--------------------------------------------------------------------------------